Per Curiam. Appellant, Eric Z. Grillot, was convicted of first-degree murder in Van Burén Circuit Court, and a judgment and commitment order was filed on August 30, 2000. On November 17, 2000, Ralph J. Blagg, counsel for appellant, filed a notice of appeal and designated the entire record. On January 16, 2001, the trial court extended the filing of the transcript until June 1, 2001. The transcript was not filed by that deadline, and on July 17, 2001, Mr. Blagg filed a motion to withdraw as counsel, stating that subsequent to the deadline for filing the transcript, appellant retained other counsel. Mr. Blagg has failed to file a motion for rule on the clerk and does not accept responsibility for the untimely filing.  We have held that we will grant a motion for rule on clerk when the attorney admits that the record was not timely filed due to an error on his part. See, e.g., Tarry v. State, 288 Ark. 172, 702 S.W.2d 804 (1986). Under these circumstances, Mr. Blagg should have filed a motion for rule on the clerk, accepting full responsibility for not having timely filed the transcript. Appellant’s motion to withdraw as counsel will not be granted until Mr. Blagg’s motion for rule on the clerk has been granted.  Mr. Blagg shall file a motion and affidavit in which he accepts responsibility for not timely filing the transcript -within thirty days from the date of this per curiam order, and upon that filing, the motion will be granted and a copy of the opinion will be forwarded to the Committee on Professional Conduct.  At that time, we will consider the motion for entry of appearance by appellant’s newly retained counsel, and Mr. Blagg’s motion to withdraw as counsel. We defer action on those motions, pending Mr. Blagg’s compliance with this order.